DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are under examination.
 
Election/Restrictions
Applicant’s election without traverse of Group II, an isolated antibody, or antigen-binding portion thereof, which specifically binds to human family with sequence similarity 19, member as comprising a heavy chain CDR1 comprises the amino acid sequence set forth in SEQ ID NO: 14, the heavy chain CDR2 comprises the amino acid sequence set forth in SEQ ID NO: 15, the heavy chain CDR3 comprises the amino acid sequence set forth in SEQ ID NO: 16, the light chain CDR1 comprises the amino acid sequence set forth in SEQ ID NO: 26, the light chain CDR2 comprises the amino acid sequence set forth in SEQ ID NO: 27, and the light chain CDR3 comprises the amino acid sequence set forth in SEQ ID NO: 28 in the reply filed on 20 April 2022 is acknowledged. Claims  13 and 19 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-12, 14-18 and 20 (in part), are under examination.


Specification
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below.
There are sequences in Figs. 1 and 4 that are not accompanied by a SEQ ID NO.
In response to this office action, Applicant must comply with the sequence rules, 37 CFR 1.821 - 1.825. Failure to comply with these requirements will result in ABANDONMENT of the application under 37 CFR 1.821(g). Extensions of time may be obtained by filing a petition accompanied by the extension fee under the provisions of 37 CFR 1.136(a). In no case may an applicant extend the period for reply beyond the SIX MONTH statutory period. The nature of the non-compliance did not preclude an examination of the elected invention on the merits, the results of which are presented below.


Claim Objections
Claims -12, 14-18 and 20 are objected to because of the following informalities:
Claims are objected to as being drawn to non-elected inventions.  Claims 1-12 and 14-20 recite non-elected antibodies.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-12, 14-18 and 20 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to an isolated antibody, or antigen-binding portion thereof,
which cross-competes for binding to FAM19A5 or binds to the same epitope with an antibody comprising a heavy chain CDR1, CDR2, and CDR3 and a light chain CDR1, CDR2, and CDR3, comprising a heavy chain CDR1 comprises the amino acid sequence set forth in SEQ ID NO: 14, the heavy chain CDR2 comprises the amino acid sequence set forth in SEQ ID NO: 15, the heavy chain CDR3 comprises the amino acid sequence set forth in SEQ ID NO: 16, the light chain CDR1 comprises the amino acid sequence set forth in SEQ ID NO: 26, the light chain CDR2 comprises the amino acid sequence set forth in SEQ ID NO: 27, and the light chain CDR3 comprises the amino acid sequence set forth in SEQ ID NO: 28, which is a chimeric antibody, a human antibody. The claims are interpreted as being drawn to anti-FAM19A5 antibodies that cross-compete with the binding of FAM19A5(“3-2”) to FAM19A5 or binds to the same epitope as FAM19A5(“3-2”). It is noted that the structures of any of the claimed anti-FAM19A5 antibodies other than FAM19A5(“3-2”) are not defined in the present claims.
The Specification discloses an antibody, FAM19A5(“3-2”) that binds to FAM19A5 protein comprising a heavy chain CDR1 comprises the amino acid sequence set forth in SEQ ID NO: 14, the heavy chain CDR2 comprises the amino acid sequence set forth in SEQ ID NO: 15, the heavy chain CDR3 comprises the amino acid sequence set forth in SEQ ID NO: 16, the light chain CDR1 comprises the amino acid sequence set forth in SEQ ID NO: 26, the light chain CDR2 comprises the amino acid sequence set forth in SEQ ID NO: 27, and the light chain CDR3 comprises the amino acid sequence set forth in SEQ ID NO: 28. The Specification does not appear to specifically disclose any other antibodies that binds to the same epitope as FAM19A5(“3-2”). In addition, the number of antibodies that cross-compete with the binding of FAM19A5(“3-2”) to FAM19A5 would be large and are not sufficiently defined in the Specification. 
The scFv library to generate the anti-FAM19A5 antibodies was prepared from immunized chickens (paragraphs 383). The Specification does not disclose any human antibodies comprising the CDRs from the FAM19A5(“3-2”).
The specification does not provide adequate written description of the claimed genus of anti-FAM19A5 antibodies.  The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991).  In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention the genus of anti-FAM19A5 antibodies.
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).  
The specification does not provide adequate written description of the claimed invention.  The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991).  In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention of the claimed invention, the genus of anti-FAM19A5 antibodies. The genus of anti-FAM19A5 antibodies are claimed by function, the ability to cross-compete with the binding of FAM19A5(“3-2”) to FAM19A5 or bind to the same epitope as FAM19A5 (“3-2”).  The Specification discloses the antibody, FAM19A5(“3-2”). The Specification does not appear to disclose any other antibodies that binds to the same epitope as FAM19A5(“3-2”). Furthermore, the number of antibodies that cross-compete with the binding of FAM19A5(“3-2”) to FAM19A5 would be large and are not defined by structure in the present claims. The Federal Circuit addressed the application of the written description requirement to DNA-related inventions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  The court stated that “[a] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” Id. At 1567, 43 USPQ2d at 1405.  The court concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” Id. 
The Federal Circuit clarified that a molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that the written description requirement can be met by “show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ....i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. “ Id. At 1324, 63 USPQ2d at 1613 (emphasis omitted, bracketed material in original).	
However, without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”). 
Thus, the instant specification may provide an adequate written description of the genus of anti-FAM19A5 antibodies, per Lilly by structurally describing a representative number of anti-FAM19A5 antibodies that cross-compete with the binding of FAM19A5(“3-2”) to FAM19A5 or bind to the same epitope as FAM19A5(“3-2”) or by describing structural features common to the members of the genus, which features constitute a substantial portion of the genus. 
It is noted that AbbVie v. Janssen Biotech and Centocor Biologics (Fed. Cir. 2014) confirms a strong Post-Ariad Written Description requirement - especially with regard to genus-species claim situations. In the decision, Judge Lourie focuses particularly on the alleged infringing antibodies and notes that: [While] AbbVie patents need not describe the allegedly infringing [compound] in exact terms . . . [t]he patents must at least describe some species representative of antibodies that are structurally similar to [the accused compound]. Because the patent document lacked any such structural description, the court confirmed that the corresponding claims were invalid under 112(a). In discussing the case, Judge Lourie was clear that one problem here is that the invention was described in terms of its function rather than its structure. Lourie writes:
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus.

The Court has indicated in Amgen Inc vs Sanofi ( 2017-1480, Fed Cir, 2017) that the disclosure of a well characterized antigen is insufficient for an adequate written description of the antibody that binds the antigen.  The Court stated that “an adequate written description must contain enough information about the actual makeup of the claim products – a precise definition such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other material,” which may be present in “function “terminology “when the art has established a correlation between structure and function” (page 17, 1st paragraph). The Court went on to indicate that knowledge of the chemical structure of an antigen does not tell you anything about the structure of the antibody (Id).
In this case, the Specification does not appear to disclose any other antibodies that binds to the same epitope as FAM19A5(“3-2”). In addition, the number of anti-FAM19A5 antibodies that cross-compete with FAM19A5(“3-2”)  for binding to FAM19A5 would be large and are structurally undefined. Thus, the specification does not sufficiently describe a sufficient number of species within the genus of anti-FAM19A5 antibodies that cross-compete with FAM19A5(“3-2”) for binding to FAM19A5 or bind to the same epitope as FAM19A5(“3-2”).  There are insufficient structural features common to all members of the genus of anti-FAM19A5 antibodies.    The genus of anti-FAM19A5 antibodies are claimed by function, the ability to cross-compete with the binding of FAM19A5(“3-2”) to FAM19A5 or bind to the same epitope as FAM19A5 (“3-2”).  However, the specification does not disclose sufficient information on the structural function relationship to identify by structure, the claimed genus of anti-FAM19A5 antibodies.  
Thus, the specification does not provide an adequate written description of the genus of anti-FAM19A5 antibodies that is required to practice the claimed invention.  Applicants have not described the genus of anti-FAM19A5 antibodies sufficiently to show they had possession of the claimed genus. Since the disclosure fails to provide sufficient relevant identifying characteristics, and because the genus is highly variant, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus as broadly claimed.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12, 14-18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7, 8, 16, 22 and 24,  of copending Application No. 17/053733. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Application No. 17/053733 are drawn to a nucleic acid encoding an anti-FAM19A5 antibody comprising a heavy chain CDR1 comprises the amino acid sequence set forth in SEQ ID NO: 14, the heavy chain CDR2 comprises the amino acid sequence set forth in SEQ ID NO: 15, the heavy chain CDR3 comprises the amino acid sequence set forth in SEQ ID NO: 16, the light chain CDR1 comprises the amino acid sequence set forth in SEQ ID NO: 26, the light chain CDR2 comprises the amino acid sequence set forth in SEQ ID NO: 27, and the light chain CDR3 comprises the amino acid sequence set forth in SEQ ID NO: 28. 
This is a provisional nonstatutory double patenting rejection.


Claims 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 5, 22-24 and 27-39 of copending Application No. 16/626,621. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Application No. 16/626,621 are drawn to a method for treating a fibrosis of a tissue in a subject in need thereof comprising administering to the subject an antibody that specifically binds to the FAM19AS protein and discloses in the Specification that the anti-FAM19A5 antibody includes the anti-FAM19A5 (“3-2”) antibody. 


Summary
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/MARK HALVORSON/           Primary Examiner, Art Unit 1642